DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, these claims recite application of a different current at “every iteration”. It is unclear what these limitations require to be met as no specific iterative process step or structure (claims 4/6 and 11/13/18/20 respectively) is recited (see instant publication at abstract, [0013-15], [0020-22], [0027-29] and [0062] which do not clarify precisely is required).
As best understood for purpose of examination and in order to expedite prosecution these limitations will be considered as a broad recitation of the variable current being switched amongst the variable currents provided. 
However, positive in claim recitation of the metes and bounds applicant intends to claim by these limitations is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamata (US 20100198546).

Regarding claim 1, Kamata teaches a method for measuring a temperature (at least fig. 7b; see [0078-81]; abstract), comprising: 
measuring a voltage with a resistance temperature detector ([0081]; see also [0044] “measures the voltage across the RTD R.sub.t.”; [0046] “the RTD resistance R.sub.t is determined from the voltage across the RTD” and [0005-6] teaching that measuring the voltage across an RTD – resistance temperature detector – is known) using a variable excitation current (fig. 7B, step 100 shows injection of a current I which has variable levels; see at least [0079] “two different currents I.sub.1 and I.sub.2, for example, 1 mA and 1.4 mA, may be injected into the thermal resistor”); and 
deriving a process temperature (see fig. 7B, step 106; see [0081]; see also fig. 9) from the voltage measured by the resistance temperature detector (at least E.sub.t is the voltage across the platinum RTD – [0047]; see also fig. 9 showing the derived temperature from the voltage E.sub.t).

Regarding claim 7, Kamata teaches that deriving the process temperature further comprises deriving the process temperature by accounting for systematic temperature related effects on a measurement accuracy ([0081] teaches accounting/compensating for systematic temperature effects including at least “compensation for self-heating and heat generation effects” – see also equations teaching regarding specifics of this compensation/accounting for; see fig. 7B, steps 104/106).

Regarding claim 8, Kamata teaches an apparatus for measuring a temperature (abstract), comprising: 
a resistance temperature detector ([0013]; [0002]) measuring a voltage ([0081]; see also [0044] “measures the voltage across the RTD R.sub.t.”; [0046] “the RTD resistance R.sub.t is determined from the voltage across the RTD” and [0005-6] teaching that measuring the voltage across an RTD – resistance temperature detector – is known), 
wherein the voltage is measured with the resistance temperature detector using a variable excitation current (fig. 7B, step 100 shows injection of a current I which has variable levels; see at least [0079] “two different currents I.sub.1 and I.sub.2, for example, 1 mA and 1.4 mA, may be injected into the thermal resistor”); and 
wherein a process temperature (see fig. 7B, step 106; see [0081]; see also fig. 9) is derived from the voltage measured by the resistance temperature detector (at least E.sub.t is the voltage across the platinum RTD – [0047]; see also fig. 9 showing the derived temperature from the voltage E.sub.t).

Regarding claim 14, Kamata teaches that the process temperature is further derived by accounting for systematic temperature related effects ([0081] teaches accounting/compensating for systematic temperature effects including at least “compensation for self-heating and heat generation effects” – see also equations teaching regarding specifics of this compensation/accounting for; see fig. 7B, steps 104/106).

Regarding claim 15, Kamata teaches a system for measuring a temperature (abstract), comprising: 
at least one processor (at least the DSP -digital signal processor- of controller 42; see fig. 9; see [0016]; see also claims 10 and 24); and 
a non-transitory computer-usable medium embodying computer program code ([0016] “The system includes a computer in communication with the temperature gauge and a set of instructions”), the computer-usable medium capable of communicating with the at least one processor ([0016]; see at least fig. 9 in view of fig. 7B), the computer program code comprising instructions executable by the at least one processor (see at least [0016]; see at least fig. 9 in view of fig. 7B) and configured for: 
measuring a voltage with a resistance temperature detector ([0081]; see also [0044] “measures the voltage across the RTD R.sub.t.”; [0046] “the RTD resistance R.sub.t is determined from the voltage across the RTD” and [0005-6] teaching that measuring the voltage across an RTD – resistance temperature detector – is known) using a variable excitation current (fig. 7B, step 100 shows injection of a current I which has variable levels; see at least [0079] “two different currents I.sub.1 and I.sub.2, for example, 1 mA and 1.4 mA, may be injected into the thermal resistor”); and 
deriving a process temperature (see fig. 7B, step 106; see [0081]; see also fig. 9) from the voltage measured by the resistance temperature detector(at least E.sub.t is the voltage across the platinum RTD – [0047]; see also fig. 9 showing the derived temperature from the voltage E.sub.t).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 20100198546) in view of Hayes et al. (US 20190219452; hereinafter Hayes).

Regarding claim 2, Kamata lacks direct and specific teaching that deriving the process temperature further comprises deriving the process temperature by accounting for random effects.
However, Hayes teaches a multiple current driven temperature sensor (see fig. 4 showing multiple current sources for resistive temperature sensor 4; see also abstract) having a low pass filter and ADC (24/28 respectively; see fig. 4) and a configuration for reducing noise/random effects on the measurement ([0041]; see [0081-82]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current supplied resistance temperature detector of Kamata with the specific knowledge of using the multiple current supplied resistance temperature detector having accounting for random effects such as noise of Hayes. This is because accounting for random effects/noise allows for a more accurate measurement. This is important in order to provide better output to an end user.

Regarding claim 3, Kamata teaches that deriving the process temperature further comprises applying a plurality of values of the variable excitation current (see at least [0079] teaching regarding at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).

Regarding claim 4, Kamata teaches that deriving the process temperature further comprises applying a different value of the variable excitation current at every iteration (see at least [0079] teaching regarding iterations of at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).

Regarding claim 9, Kamata lacks direct and specific teaching that the process temperature is further derived by accounting for random effects.
However, Hayes teaches a multiple current driven temperature sensor (see fig. 4 showing multiple current sources for resistive temperature sensor 4; see also abstract) having a low pass filter and ADC (24/28 respectively; see fig. 4) and a configuration for reducing noise/random effects on the measurement ([0041]; see [0081-82]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current supplied resistance temperature detector of Kamata with the specific knowledge of using the multiple current supplied resistance temperature detector having accounting for random effects such as noise of Hayes. This is because accounting for random effects/noise allows for a more accurate measurement. This is important in order to provide better output to an end user.

Regarding claim 10, Kamata teaches that the process temperature is further derived by applying a plurality of values of the variable excitation current (see at least [0079] teaching regarding at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).

Regarding claim 11, Kamata teaches that the process temperature is further derived by applying a different value of the variable excitation current at every iteration (see at least [0079] teaching regarding iterations of at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).

Regarding claim 16 Kamata lacks direct and specific teaching that that the instructions configured for deriving the process temperature further comprises instructions configured for deriving the process temperature by accounting for random effects.
However, Hayes teaches a multiple current driven temperature sensor (see fig. 4 showing multiple current sources for resistive temperature sensor 4; see also abstract) having a low pass filter and ADC (24/28 respectively; see fig. 4) and a configuration for reducing noise/random effects on the measurement ([0041]; see [0081-82]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple current supplied resistance temperature detector of Kamata with the specific knowledge of using the multiple current supplied resistance temperature detector having accounting for random effects such as noise of Hayes. This is because accounting for random effects/noise allows for a more accurate measurement. This is important in order to provide better output to an end user.

Regarding claim 17, Kamata teaches that the instructions configured for deriving the process temperature further comprises instructions configured for applying a plurality of values of the variable excitation current (see at least [0079] teaching regarding at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).

Regarding claim 18, Kamata teaches that the instructions configured for deriving the process temperature further comprises instructions configured for applying a different value of the variable excitation current at every iteration (see at least [0079] teaching regarding iterations of at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata as modified by Hayes as applied to claims 1 and 2 // claims 8 and 9 // claims 15 and 16 respectively above and further in view of Lin et al. (US 20150147608, hereinafter Lin).

Regarding claim 5, Kamata teaches deriving the process temperature further comprises: applying a plurality of values of the variable excitation current (see at least [0079] teaching regarding at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100); measuring corresponding values of voltage ([0081]; see also [0044] “measures the voltage across the RTD R.sub.t.”; [0046] “the RTD resistance R.sub.t is determined from the voltage across the RTD” and [0006] teaching that measuring the voltage across an RTD – resistance temperature detector is known).
Kamata as modified by Hayes does not directly and specifically state regarding estimating a resistance by applying a least square estimation.
However, Lin teaches using a recursive least square algorithm with forgetting factors for determining and tracking an internal electrical resistance is known ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the multiple current supplied resistance temperature detector(s) of Kamata as modified by Hayes with the specific knowledge of using the mathematical least squares estimation for determining and tracking resistance changes of Lin. This is because such resistance determinations allow for finding and updating a proper resistance for calculations involving the resistance (see at least fig. 7B of Kamata). This is important in order to accurately utilize the temperature detector which uses the resistance of the sensor(s).

Regarding claim 6, Kamata teaches that deriving the process temperature further comprises: applying a different value of the variable excitation current at every iteration (see at least [0079] teaching regarding iterations of at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).
 Kamata as modified by Hayes does not directly and specifically state regarding using a recursive least square estimation to measure a resistance; and thereafter using confidence intervals for instrument diagnostics.
However, Lin teaches using a recursive least square algorithm with forgetting factors for determining and tracking an internal electrical resistance is known ([0044]) as well as using a time interval (T.sub.0 – see [0026-27]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the multiple current supplied resistance temperature detector(s) of Kamata as modified by Hayes with the specific knowledge of using the mathematical regressive least squares estimation for determining and tracking resistance changes as well as time intervals of Lin. This is because such periodic resistance determinations allow for finding and updating a proper resistance for calculations involving the resistance (see at least fig. 7B of Kamata). This is important in order to accurately utilize the temperature detector which uses the resistance of the sensor(s).

Regarding claim 12, Kamata teaches that the process temperature is further derived by: applying a plurality of values of the variable excitation (see at least [0079] teaching regarding at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100); measuring corresponding values of voltage ([0081]; see also [0044] “measures the voltage across the RTD R.sub.t.”; [0046] “the RTD resistance R.sub.t is determined from the voltage across the RTD” and [0006] teaching that measuring the voltage across an RTD – resistance temperature detector is known).
Kamata as modified by Hayes does not directly and specifically state regarding estimating a resistance by applying a least square estimation.
However, Lin teaches using a recursive least square algorithm with forgetting factors for determining and tracking an internal electrical resistance is known ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the multiple current supplied resistance temperature detector(s) of Kamata as modified by Hayes with the specific knowledge of using the mathematical least squares estimation for determining and tracking resistance changes of Lin. This is because such resistance determinations allow for finding and updating a proper resistance for calculations involving the resistance (see at least fig. 7B of Kamata). This is important in order to accurately utilize the temperature detector which uses the resistance of the sensor(s).

Regarding claim 13, Kamata teaches that the process temperature is further derived by: applying a different value of the variable excitation current at every iteration (see at least [0079] teaching regarding iterations of at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).
Kamata as modified by Hayes does not directly and specifically state regarding using a recursive least square estimation to measure a resistance; and thereafter using confidence intervals for instrument diagnostics.
However, Lin teaches using a recursive least square algorithm with forgetting factors for determining and tracking an internal electrical resistance is known ([0044]) as well as using a time interval (T.sub.0 – see [0026-27]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the multiple current supplied resistance temperature detector(s) of Kamata as modified by Hayes with the specific knowledge of using the mathematical regressive least squares estimation for determining and tracking resistance changes as well as time intervals of Lin. This is because such periodic resistance determinations allow for finding and updating a proper resistance for calculations involving the resistance (see at least fig. 7B of Kamata). This is important in order to accurately utilize the temperature detector which uses the resistance of the sensor(s).

Regarding claim 19, Kamata teaches that the instructions configured for deriving the process temperature further comprises instructions configured for: applying a plurality of values of the variable excitation current (see at least [0079] teaching regarding at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100); measuring corresponding values of voltage ([0081]; see also [0044] “measures the voltage across the RTD R.sub.t.”; [0046] “the RTD resistance R.sub.t is determined from the voltage across the RTD” and [0006] teaching that measuring the voltage across an RTD – resistance temperature detector is known).
Kamata as modified by Hayes does not directly and specifically state regarding estimating a resistance by applying a least square estimation.
However, Lin teaches using a recursive least square algorithm with forgetting factors for determining and tracking an internal electrical resistance is known ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the multiple current supplied resistance temperature detector(s) of Kamata as modified by Hayes with the specific knowledge of using the mathematical least squares estimation for determining and tracking resistance changes of Lin. This is because such resistance determinations allow for finding and updating a proper resistance for calculations involving the resistance (see at least fig. 7B of Kamata). This is important in order to accurately utilize the temperature detector which uses the resistance of the sensor(s).

Regarding claim 20, Kamata teaches that the instructions configured for deriving the process temperature further comprises instructions configured for: applying a different value of the variable excitation current at every iteration (see at least [0079] teaching regarding iterations of at least exemplary 1mA and 1.4 mA currents may be used; see also fig. 7B step 100).
Kamata as modified by Hayes does not directly and specifically state regarding using a recursive least square estimation to measure a resistance; and thereafter using confidence intervals for instrument diagnostics.
However, Lin teaches using a recursive least square algorithm with forgetting factors for determining and tracking an internal electrical resistance is known ([0044]) as well as using a time interval (T.sub.0 – see [0026-27]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the multiple current supplied resistance temperature detector(s) of Kamata as modified by Hayes with the specific knowledge of using the mathematical regressive least squares estimation for determining and tracking resistance changes as well as time intervals of Lin. This is because such periodic resistance determinations allow for finding and updating a proper resistance for calculations involving the resistance (see at least fig. 7B of Kamata). This is important in order to accurately utilize the temperature detector which uses the resistance of the sensor(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855